 CERTAIN-TEED PRODUCTS CORPORATION495APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act,as amended,we hereby notify our employees that:WE WILL NOT threaten our employees with termination of our contract withRexall Chemical Company thereby threatening them with loss of their jobs ifthey vote for the union; warn them to refrain from engaging in union activities;or create the impression of surveillance of the union activities of our employeesby warning them that our supervisors have instructions to keep their union activ-ities under observation.WE WILL NOTdiscouragemembership in or activities on behalf of GeneralTeamsters, Chauffeurs, Warehousemen and Helpers, Local 583, affiliated withInternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, or any other labor organization, by discharging any of ouremployeesor inany other manner discriminatingagainst ouremployees inregard to their hire or tenure of employment or any term or condition ofemployment.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their rights under Section 7 of the Act.WE WILL offer to J. W. Love, Charles Ray Love, and Rex G. Maxwellimmediate and full reinstatement to their former or substantially equivalent posi-tions,without prejudice to their seniority and other rights and privileges, andmake them whole for any loss of pay suffered as a result of the discriminationagainst them.All our employees are free to become and remain, or to refrain from becomingor remaining,members of the above-named Union or any other union.REF-CHEM COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their rights to full reinstatement upon appli-cationin accordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, SixthFloor,Meacham Building, 110 West Fifth Street, Fort Worth, Texas, Telephone No.Edison 5-4211, Extension 2131, if they have any question concerning this noticeor compliance with its provisions.Certain-Teed Products CorporationandUnited Stone and AlliedProducts Workers of America, AFL-CIO, CLC.Cases Nos. 16-CA-2059 and 16-CA-2153. June 25,1965DECISION AND ORDEROn March 25, 1965, Trial Examiner Joseph I. Nachman issued hisDecisionin the above-entitled proceeding, finding that the Respond-ent had engaged in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmativeaction,as setforth in his attached Decision.The Trial Examiner further153 NLRB No. 44. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDfound that the Respondent had not engaged in certain other unfairlabor practices alleged in the complaint and recommended that thecomplaint be dismissed with respect thereto.Thereafter, the Respond-ent filed exceptions to the Trial Examiner's Decision and a brief insupport thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the Trial Examiner's findings, con-clusions,) and recommendations.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, and orders thatRespondent, Certain-Teed Products Corporation, Hillsboro, Texas, itsofficers, agents, successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order1 In the absence of exceptions thereto, the Board adopts,pro forma,the Trial Examiner'sfinding that Respondent did not violate Section 8(a) (3) and (1) of the Act in dischargingAlton Allen.2The telephone number for Region 16, given below the signature line at the bottom ofthe Appendix attached to the Trial Examiner's Decision, is amended to read* TelephoneNo. 335-2145.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis consolidated complaint 1 under Section 10(b) of the National Labor Rela-tionsAct, as amended (herein called the Act), heard before the Trial ExaminerJoseph I. Nachman at Hillsboro, Texas, on October 20 and 21, involves allegationsthat Certain-Teed Products Corporation (herein called Respondent or Company),violated Section 8 (a) (1) and (3) of the Act by coercing and restraining its employ-ees, and by discriminating against them because of their adherence to and supportof United Stone and Allied Products Workers of America, AFL-CIO, CLC (hereincalled the Union).At the hearing the parties were represented by counsel who were afforded fullopportunity to present evidence, to examine and cross-examine witnesses,to argueorally on the record, and to submit briefs.Oral argument was waived. Briefs sub-mitted by the General Counsel and Respondent, respectively, have been dulyconsidered.Upon the entirerecord inthe case,2 including my observation of the demeanorof the witnesses while testifying, I make the following:)Issued October 9, upon charges filed June 5 and 8, July 10 and 31, and October 7.All dates mentioned herein are 1964, unless otherwise noted.2 The General Counsel has filed with me, and served upon all parties, a motion tocorrect record, which I have marked "TX Exhibit A," and make the same as part of therecord herein.No opposition to the aforesaid motion has been received ; the requestedcorrections are proper;and I now grant said motion in its entirety. CERTAIN-TEED PRODUCTS CORPORATION497FINDINGS OF FACT 31.THE UNFAIR LABOR PRACTICES ALLEGEDA. BackgroundRespondent operates a number of plants in various States, but the only plantinvolved here is located at Hillsboro, Texas.Construction of that plant began in1960, and manufacturing operations began sometime in 1961, under the name ofKeasbey & Mattison Company. Since about June 1, 1962, the plant has been oper-ated by Respondent.On July 26, 1962, the Board conducted an election whichresulted in no collective-bargaining representative being selected.4In June 1963,an amended complaint alleging violations of Section 8(a)(1), (2), and (3) of theAct issued against Respondent.A subsequent amendment added an allegation thatRespondent also violated Section 8(a)(4) of the Act.After the usual proceedings,the Board found (147 NLRB 1517), that Respondent had engaged in extensive viola-tions of Section 8(a) (1), and had violated Section 8(a) (2) by forming and dominat-ing the Employee Suggestion Committee. The violations of Section 8(a)(1) foundby the Board consisted, in substance, of (1) interrogation of employees concerningtheirUnion adherence and activities; (2) engaging in surveillance or giving theimpression thereof; (3) threatening reprisal against employees for testifying at aBoard hearing; (4) prohibiting employees from engaging in solicitation in connec-tion with their union activities during nonworking hours; and (5) interfering withthe Board's processes by advising employees that they need not give information toBoard agents.On May 28, the Board again conducted an election among Respondent's employeeson a petition filed by the Union. The General Counsel contends in the instant casethat certain conduct by Respondent, both before and after the election, interferedwith, restrained, and coerced employees in the exercise of their Section 7 rights, andthat certain employees were discriminatorily discharged or reduced in pay.B. The current facts1.The alleged preelection restraint and coerciona. Interrogation as to prior union membershipIn the latter part of 1963 and in early 1964, Respondent hired a number of newemployees.Employee Jerry Gordon testified in substance that at the time of hisemployment on January 16, 1964, he was interviewed by Personnel DirectorLangford who asked whether he (Gordon) had ever belonged to a union, andcommented, "We do not want any Union here." Employees Travis Farquhar andRoger Omberg, hired February 24 and March 12, 1964, respectively, testified to thesame effect.6Langford admitted that when interviewing prospective or newly hiredemployees, the matter of a union is usually discussed, but he gave a different versionof the conversation, stating what he claimed is the set procedure followed in inter-viewing prospective employees.The first portion of the interview is devoted toobtaining the applicants' work history, and if hiring is indicated, the applicant issent for a physical examination.After the physical the applicant returns to Langfordfor further interview, in the course of which, Langford claims, the applicant is askedif he has any qualms or objections to working in a union or nonunion plant. Lang-S No issue of commerce or labor organization is presentedThe complaint alleges andthe answer admits facts which adequately establish both elements.I find the facts aspleaded.Moreover,the Board has heretofore asserted jurisdiction over the Respondentin a case based on a charge filed by this Union, and Involving the same plant which is in-volved here.SeeCertain-Teed Products Corporation,147 NLRB 1517, to which referencewill hereafter be made.4In that election the employees had a choice between the Union involved in this pro-ceeding, the Gypsum Lime and Cement Workers, or no union.Of approximately 100eligible voters, 41 votes were for the Union, no votes for the Gypsum Workers ; 50 votesfor no representation ; and 7 ballots were challenged.No objections to the election werefiled.5 The complaint,insofar as it alleged violations Section 8(a) (3) and (4), was dismissed.9Ronnie Kennedy and Alton Allen, hired November 11 and October 14, 1963, respec-tively, gave similar testimony.However, as the events referred to by them occurred morethan 6 months prior to the filing of the original charge herein on June 5, 1964, no findingIsmade with respect thereto.796-027-----66--.-vol.15 3-3 3 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDford also admitted that "on occasion" he may have asked an applicant about hisprior union activity, but that such would be infrequent because he is aware that todo so is a violation of the law.7b. Interrogation during organizational campaignOn or about January 17, 1964, employee Edwin Shaffer was treated to lunch byUnion Representative Shippey who was in charge of the Union's organizing cam-paign at Respondent's plant.While at lunch they were observed by two manage-ment officials of Respondent.A few days later Langford met Shaffer as the latterwas reporting for work and commented that Shaffer was not particular as to whomhe lunched with. Shaffer replied that Shippey promised to take him to lunch andhe wentLangford then stated "I do not care what you do, or what you say, butyou make up your own mind." Shaffer replied that he had a family to support andcould make his decision as to what he wanted to do.8c.Alleged surveillanceRespondent's plant faces a limited access highway which runs in a generally east-west direction.The plant is south of this highway. Parallel to and between thehighway and the plant, is a service road which affords access to the property ofRespondent and others. In front of, but adjacent to the plant proper is a guardroom 9through or by which all persons entering or leaving the plant from the front mustpass.The guardroom faces north overlooking the service road and the highway.On the north side of the guardroom is a full length glass door and a window. Fromthe guardroom to the access road is approximately 200 to 300 feet.At the westend of the service road there is an exit, at which one must stop, affording access fromthe service road onto the main highway. The distance from the guardhouse to thestop sign at the aforesaid exit is not shown in the record, and while it is apparentlysome distance away, the record is clear that the stop sign is visible from theguardroom.Union Representative Shippey began his current organizing campaign in lateNovember or early December 1963. At that time, in an effort to communicate withemployees, Shippey stationed himself on the service road directly in front of theguardroom, at a shift change hour. Shippey credibly testified that a few days afterhe first appeared at the plant, he noticed that Langford would come to the guardroomand observe the employees as they passed where Shippey was stationed; that he thenmoved down by the stop sign controlling the exit from the service road onto themainhighway, at which point he continued to station himself until about a monthbefore the election, and that when he was stationed at this point Langford regularlycame to the guardroom when the shift changed and watched what was taking placeat the stop sign.On oneoccasion,according to Shippey, he and a fellow unionrepresentative used binoculars to more closely observe Langford in the guardroom,and when the latter saw this, he (Langford) thumbedhis nose atthem.Since theelection, according to Shippey, he has observed Langford in the guardroom only onrare occasions.Employees also testified thatduringtheUnion's campaign theyobserved Langford in the guardroom when Shippey appeared on the access road nearthe plant, but that since the election they have observed him in the guardroominfrequently.Langford did not deny that he frequently visited the guardroom as Shippey testi-fied.In fact he admitted it, but contended that such visits were not to observe theemployees or give the impression that their contacts with Shippey were under surveil-lance.He testified that the guard force, which changes shifts at the same time asthe plant employees, is under his supervision; that he goes to the guardroom, or tothe gate adjoining the guardroom, in routine fashion an average of two or three timesdaily to talk to or to leave instructions with the guard, or to talk to a caller at thegate that he does not wish admitted to the plant; that Shippey'spresencein the vicinitywas a routine event which had been going on for about 21/2 years; that such eventmeant nothingto him and had no bearing on his visits to the guardroom.AlthoughLangford testified after Shippey, he did not deny Shippey's testimony about the nosethumbingincident.7To the extent that Langford's testimony on this point is in conflict with that of Gor-don, Farquhar, and Omberg, I credit the latter.8 Based on the uncontradicted and credited testimony of Shaffer0Frequently referred to in the record as the "guard shack." CERTAIN-TEED PRODUCTS CORPORATION499d.The meeting with shipping and receiving employeesShortly before the election on May 28,10 Personnel Manager Langford and PlantManager Rhoades met with all but 3 or 4 of about 17 employees in the shipping andreceiving department.The employees in that department are Negro.Both Lang-ford and Rhoades spoke. In substance they told the employees that their progressand work performance had been good,that business was good and the outlook brightfor plenty of work in the' foreseeable future;that a wage survey had been made andsubmitted to the home office, the results of which would soon be seen;and that a10-cent raise was in the making and might be effective by June 1, if everything workedout right 11Rhoades admitted that he attended and spoke at this meeting,and thathe discussed a 10-cent wage increase.He claimed,however, that he was referringto a wage increase involved in the prior case against Respondent,and which Respond-ent allegedly was defending against the Union's contention that such increase hadbeen granted for discriminatory reasons. I find nothing in the Decision of theTrial Examiner or the Board in the prior case, to indicate that a wage increase wasan issue there.I do not credit Rhoades' version of this incident.e.Distribution of stickersBefore the election Personnel ManagerLangforddistributed among the employeesa printed sticker and asked that the employees display it in the window or wind-shield of their car.The stickers,bright red in color, read:VOTEN. U. W.NO UNION WANTEDThe record does not indicate whether, or the extent to which employees compliedwith Langford's request to display such stickers on their auto.12f.Other preelection threats(1)Following the meeting with the shipping and receiving department employees,and a day or two prior to the election,Langford spoke with shipping departmentemployee Bradshaw.Langford asked Bradshaw how he(Bradshaw)had enjoyed thebingo and bowling party,which Respondent had given for employees of that depart-ment, and whether he thought the Union would have done that for the employees.Langford then told Bradshaw"we have stuck with you and I would like for you to stickwith us," and added"if everything did not turn out okay that the white fellows wouldget our jobs, but that we could not get theirs " 13(2)About a week prior to the election, Foreman Schriver asked employee Stokerto leave his work station and follow Schriver to a rock crusher outside the plant.Going toward the crusher,Schriver commented that the Board election was approach-ing and that he had assured Langford that he(Stoker) would not vote union.Stokercommented that he was considering the matter and trying to reach a decision.Schriveroffered to help Stoker,and pointed that he (Stoker)was "low on seniority ... and... if the work got slow you could be laid off and a colored boy could come in fromoutside and take your job."During this conversation Schriver also told Stoker thatRespondent had planned to give employees a 10-cent raise in June, "but now youtoVariously estimated by the witnesses as a few days to about 2 weeks prior to theelection"Based on the composite of the credited testimony of Moss, Bradshaw,Riggs andWilson.Langford did not testify with respect to this meeting.13 The findings in this paragraph are based on the credited testimony of Moss,Stoker,Murray, McAdams, and Russell.Langford did not deny this portion of the testimonyof the witnesses referred to13 Langford admitted that he had a conversation with Bradshaw,but claimed it was notas the latter related itAccording to Langford,after some general remarks about thebingo and bowling party, he mentioned that the union election was coming up and thathe (Langford)hoped Bradshaw would stick with the Company;that he pointed out thatBradshaw had probably read some of the Union's literature which advocated plantwideseniority, and that he(Bradshaw)should consider that carefully because with Bradshaw'alimited seniority it would be"very possible[under that plan]formen from other de-partments to bump him if we should have a cut back or reduction in force " To the ex-tent that Langford's testimony on this point is in conflict with that of Bradshaw,I creditthe latter. 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDwill all have to go on strike to get it."The conversation concluded with Schriveragain reminding Stoker that he(Schriver) had assured Langford that Stoker "wouldnot goUnion." 14(3)A few days prior to the election, employee Nelson asked Personnel ManagerLangford, as the latter passed Nelson's work station, how he thought the electionwould go.Langford replied that he thought the majority of the employees wouldstay with the Company and added that Nelson and employee Ward had been warnedabout the Union, and if the employees knew what he knew, they would not be forthe Union.On Monday after the election Langford told Nelson that he was dis-appointed in him, that the employees had gotten along without a union in 1962 and1963, and that he thought they could get along without one in 1964; that the Unionwas premature, and that in a few days Nelson would understand what he was talkingabout.15(4)A few days prior to the election, Langford approached employee Billy Kellumat his work station and asked the latter how he thought the election would go.Kellum replied that he thought it would be close.Langford then stated that if theUnion won the election he hoped "they strike the next day because I will replace everyone of the sons-of-bitches." 16(5)About a week prior to the election, Foreman Schriver told employee JohnRiley that if the Union had not come upon the scene, all employees would havereceived a 10-cent increase the first of June.17(6)A day or two before the election Foreman Schriver asked employee VanceKellum how he (Kellum) felt about the UnionKellum replied that he had notgiven the matter much thought, but felt something was needed to satisfy the griev-ance of the men. Schriver then showed Kellum a seniority list, pointing out thatKellum had about the minimum seniority, and added "did you know that if thisplant went Union that the Negroes could come in here and take your job...." Thenight before the election Schriver again spoke to Kellum, statingthat he, Langfordand Foreman Reeves liked Kellum"a lot," but if he (Kellum)"joined the Unionour partnership would dissolve." 182.Alleged post election restraint and coerciona.Alleged discriminatory changes in working conditionsPrior to the election on May 28, the employees were free to leave work to getwater,or to use toilet facilities.A few days after the election, the foremen in thevarious departments notified the employees that they would not thereafter be per-mitted to visit the bathroom or get drinking water, except at lunchtime and normalbreak periods.Several of the foremen admitted that they issued and enforced suchinstruction,pursuant to directions given them by Assistant Plant Manager Shaw.14My findings with respect to this incident are based on the credited testimony of StokerSchriver did not specifically deny Stoker's testimonyThe latter testified that severalemployees(naming only Vance Kellum),asked him about the Union and about seniority;that he told them if they were talking about plant seniority,to go check the roster andthey would see who had the seniority and who had the least desirable jobs;and that thiswas all he made reference toHe did admit,however, that in a conversation with em-ployee Kutscherousky,concerning a merit raise, which took place after the election, hetold the latter that he would not receive such a raise because Respondent was in labortrouble ; that the election came "when the raise was supposed to be" ; that Respondentwas still defending the raise given the prior year;and "if we give you any more, thenwe will just be in more trouble." To the extent that Schriver'stestimonymay beregarded as in conflict with that of Stoker,I credit the latter.1SThe findings in this paragraph are based on the uncontradicted and credited testi-mony of Nelson.16 Langford denied that he ever made such a statement,but did admit that he hadseveral conversations with employees wherein he gave as his interpretation of the Texasright-to-work law, that if a "wildcat strike is pulled" an employee can be permanentlyxeplaced.I credit Kellum.17 Based on the uncontradicted and credited testimony of Riley.18 Schriver did not specifically deny this portion of Kellum's testimonyTo the extentthat Schriver's testimony, set out in the footnotesupra,may be regarded as in conflictwith that of Kellum, I credit the latter.Other statements made to Kellum concerninghis union activity are hereafter set forth. CERTAIN-TEED PRODUCTS CORPORATION501The latter testified that he had been directed by Plant Manager Rhoades to see thatemployees stopped abusing bathroom and water fountain privileges; that he passedsuch instruction on to the general foremen who in turn passed them on to the variousshift foremen.Respondent's asserted justification for the aforementioned changes in workingconditions, is that Union Representative Shippey had on May 24, attached to hiscar a jug on which was the legend, and distributed among the employees a circularstating, in substance, that Pluto Water 19 Works, that enough of it would be good fora 30-cent raise, and, fearful employees would accept Shippey's suggestion and therebyengage in a slowdown, it prohibited the use of toilet facilities and the water fountainuntil it felt the danger was over. Shippey testified that he took the aforementionedaction because of a campaign circular distributed by Respondent, over the signatureof Plant Manager Rhoades, that the only means available to a union to enforce itsdemands on an employer is to call the employees out on strike.b. Suspension of the wage-progression planRespondent operates under a wage progression plan for advancing its employeesas they gain experience and value to the Company.Under the plan, all jobs areclassified into grades, and within each grade there are various steps.Upon initialhire, an employee's compensation is set at the bottom step of the pay grade for theparticular job.At the end of 3 months, 6 months, and the first year, and thereafterat the end of each year, the employees' work performance is reviewed for a possiblemerit increase to the next higher step in the grade.20 It is fair inference from thetestimony that at least the first two, and probably the third merit increases are,rather automatic.Langford admitted that since the election no steps (merit) increases have beengranted.The General Counsel contends that the withholding of such increases wasin retaliation for the employees having selected the Union as their bargaining repre-sentative, and hence was violative of Section 8(a)(1).Respondent contends thatas the Union was certified as a result of the May 28 election, and the parties are-now bargaining, it would be an unfair labor practice for it to grant wage increases,relying onN L.R.B. v. Benne Katz, etc., d/b/a Williamsburg Steel Products Co.369 U.S. 736.21c.Statements to employeesFollowing the election, the General Counsel contends, statements restraining andcoercing employees were made by Respondent's management officials.There wereas follows:(1)The day following the election, Langford commented to employee Alton Allenthat the latter was not wearing a union button and added "I see your friend RonnieKennedy is wearing one."Langford then told Allen that Kennedy had "let [him]down when he voted for the Union," that he had hired Kennedy when the latter was"shoveling manure at Neuhoft's" and that he (Allen) should ask Kennedy, "How hewould like to [again] shovel manure at Neuhoff's."Langford also told Allen thathe (Langford) would "like to pick out the ones that voted for the company and dosomething nice for them."Also following the election, Allen was asked by ForemanSchriver whether he had voted for the Union, and when Allen answered in thenegative, asked why he was wearing the union button.Allen replied that he wasdoing so because the employees had been deprived of their toilet and water fountainprivileges.Schriver then stated that this was done because the Union had been votedin, and asked if Allen knew the Company had planned a 10-cent wage increase forearly June, adding that the increase would not be given now that the men hadvoted for the Union.22(2)After the election Langford grabbed the union button being worn by employeeRonnie Kennedy and stated "I sure am disappointed in you Ronnie," and that hejust wanted to ask "why." 2319A strong cathartic.20 The employee may also be promoted to a higher pay grade when the duties of his jobare increased to justify such promotion.21 Respondent has moved to dismiss paragraphs 7(i) and 10 of the complaint, whichallege, the withholding of wage increases to be violative of Section 8(a)(1) of the Act.This motion is disposed by my rulings hereafter made, on this aspect of the case.22The findings in this paragraph are based on the credited testimony of Allen, whichon this aspect of the case,is uncontradicted.23The foregoing finding is based on the credited and uncontradicted testimony of RonnieKennedy. -502DECISIONS OF NATIONAL LABOR RELATIONS BOARD(3) Shortly following the election,Personnel Director Langford engaged employeeJesseHunt in conversation.After some general talk about the election,Langfordtold Hunt that he (Langford) was disappointed in employees Cordell and Kennedybecause they wore union buttons.With reference to Kennedy, Langford commentedthat when he hired Kennedy the latter was"out at Neuhoff's shoveling manure," andnow "he is wearing a union button around here and I am really disappointed inhim." 24(4)Employee Kutscherousky credibly testified that shortly after the election, hetalked with his then foreman, Cecil Schriver, about his failure to receive a meritraise which he (Kutscherousky) felt was due him. Schriver told Kutscherousky thathe would not get the raise, and pointing to the union button the latter was wearing,said "that is why you won't get it."After some comment by Kutscherousky as tohis reason for wearing the union button, Schriver stated, "Well you boys were dueto get a raise, but you won't get it now."Kutscherousky remarked that the preced-ing year the employees had received a 10-cent raise, and Schriver replied, "Well, itwould have been a whole lot more than that." 25d.Alleged interference with Board processesFollowing the May 28 election, Respondent filed objections to conduct affectingthe results of the election 26To support its objections,Respondent obtained fromemployees, and submitted to the Board, certain statements relating to alleged prom-ises by union representatives during the course of the campaign.The complaintalleges, and the General Counsel contends, that these statements were created fromthe employees, were knowingly false, and that their submission to the Board withknowledge of their falsity constituted interference with the Board's processes, and aviolation of Section 8(a)(1) of the Act. In support of this allegation of the com-plaint the General Counsel relies on the testimony of James Moss and Jonnie LeeWilson.Moss employed in Respondent's shipping and receiving department testified that:2 or 3 days after the election Langford came to his home and asked that he (Moss)sign a statement that Union Representative Shippey had promised him (Moss) anhourly increase of 25 cents for support of the Union; he told Langford that Shippeyhad made no such promise to him; Langford left, telling him (Moss) to come to theoffice when he came to work the next day; in Langford's office the following day,the latter read a prepared statement and asked him (Moss), how it sounded, andthat he replied, "Well it did not sound right but I guess it was right": Langford thentook him to a notary where he (Moss) was sworn and he signed the document whichLangford had read to him.27Langford did not contradict or give any different version of the facts concerningwhich Moss had testified on this branch of the case, but he did admit that he talkedto other employees on this subject.Wilson testified on direct examination,in substance, that 2 or 3 weeks after theelectionLangford came to his (Wilson's) home and stated that he was trying tofind someone to whom Shippey had promised a wage increase; that he (Wilson) toldLangford that no such promise had been made to him; and that Langford thenoffered him a 5-, 10-, or 15-cent raise for such information, saying that he needed it.On cross-examination Wilson admitted, as Langford thereafter testified, that Lang-ford's statement was in the context that he was trying to find evidence thatShippeyhad offereda guarantee of a 5-, 10-, or 15-cent wage increase, and that Langford hadmade it clear that he only wanted the truth.On redirect, however, Wilson againstated thatLangfordhad offered him (Wilson) a 5-, 10-, or 15-cent raise for the24 The findings in this paragraph are based on the uncontradicted and credited testi-mony of Hunt.25 Schriver's version of this conversation is set forth in footnote 14,supraIt will benoted that Schriver did not specifically deny the statements attributed to him byKutscherousky.I credit the latter.26 The objections were subsequently overruled and the Union was certified.27 The statement signed by Moss recited that:Shippey had promised wages equal tothose at a neighboring Johns Manville plant, and while he did not know what they were,he was led to believe that they were "considerably more" than the rates paid by Respond-ent ; Shippey also guaranteed jobs anywhere in the plant if the employee had the qualifica-tions and sufficient seniority;and the employees understood the statements to be promiseswhich Shippey could deliver,and that they"had a direct effect on the way some of usvoted . .. . 11The statement was admittedly delivered to the Board'sRegional Officeby Respondent,in support of its objections to the election. CERTAIN-TEED PRODUCTS CORPORATION503information which Langford sought.Wilson gave no statement to Langford, noris there any evidence that Wilson obtained any wage increase as a result of the con-versation with Langford.Although I am convinced that Wilson was honestly trying to state the facts truth-fully, I am not satisfied that his testimony on direct and redirect correctly reflectedwhat Langford said to him.Accordingly, I do not credit Wilson's testimony inthat regard.3.The allegeddiscriminationa.The discharge of Vance KellumKellum had worked for Respondent since April 1962, and hadreceived wageincreasesat the end of the first 3, 6, and 12 months, in accordance with Respondent'sprogression plan.Kellum had, at some time not disclosed by the record,signed aunion card and attended about three union meetings.As set forth in section I, B,1,f,(4), above, Foreman Schriver had shortly before the election, interrogatedKellum as to his union sympathies, threatened that if the Union came in, Negroescould replace him, and while management officials liked him, his "partnership [withRespondent] would be dissolved" if he (Kellum) joined the Union.On May 29, the day following the election, Kellum reported for work on the4 p.m. shift.On this occasion Kellum for the first time, wore a union button towork.Foreman SchriverassignedKellum to operate a hydrotester.28According toKellum, after he worked with the hydrotester for about 15 minutes Schriverapproached, pointed at the union button Kellumwas wearing and said,"You liedto me, I will never believe another word you say." Shortly thereafter Langford cameover and commented, "I see you stuck with me this time Kellum." Langford thensaid he smelt liquor and asked Kellum if he hadbeendrinking.Kellum at that timedenied he had been drinking, but when Langford pulled him over and smelt hisbreath, Kellum admitted that he drank a beer before coming to work.Kellum testi-fied that Langford left without anything more, and shortly thereafter Schriver returnedand told Kellum that as he had admitted to Langfod that he had been drinking, heshould clock out and, this being his first offense he would receive a warning letter,but that for a second offense the penalty would be a suspension, and for a thirdoffense, discharge.29Kellum left the plant as directed, but in a telephone conversa-tion later that day with Plant Superintendent Reeves, Kellum was told to return toplant on Monday, his next scheduled workday.However, before going to the planton Monday, Kellum telephoned Reeves and told the latter that he heard from fellowemployees that he (Kellum) had been fired.Reeves told Kellum to come to theplant and that Langford would see him.At the plant, Langford discharged Kellum,saying Respondent could not have anyone drinking on the job.Schriver admitted that when Kellum reported for work on May 29, and wasassigned to operate the hydrotester, he (Schriver) observed nothing to indicate thatKellum was drinking or was otherwise unable to perform his duties to the fullestextent.According to Schriver, about 20 to 30 minutes after he assigned Kellum tothe hydrotester, he began making his rounds in the plant, and when he approachedKellum that he thought he detected an odor of alcohol, but was not sure, and askedLangford to check; that Langford reported to him that Kellum had admitted "drink-ing beer prior to coming to work;" that he got out the "Rule Book" which providesfor "discharge for intoxication on the job," 30 and for that reason told Kellum "to gohome."When asked whether there was anything that indicated to him that Kellumwas under the influence of intoxicants, Schriver replied, "Well, by the action ofpoking that badge out, you know, you can just tell, you work around a personso long."Personnel Manager Langford testified that: when he passed through the departmentabout 4.30 p.m., on May 29, Foreman Schriver told him of his suspicion that Kellumhad been drinking, and at Schriver's request he checked Kellum; Kellum was in arsA hydrotester is a machine designed to test hydraulically the pressure,which a piece ofpipewillwithstandThere is some danger in operating it In fact, Kellum prior tothis occasion,broke his hand while operating such a machine.SO The rule book, which as late as September 1964 Langford distributed to newly hiredpersonnel as the rules governing their conduct as employees,provides that for"Report-ing to workwhale under the influenceof alcohol or narcotics" [emphasis supplied], thepenalty would be, for the first offense, suspension for 1 day;for a second offense suspen-sion for 5 days ; and for a third offense,discharge.Schriver testified that the plant rulesprovide for discharge"for intoxication on the job."He admitted,however,that he toldKellum to go home and return the next day when he would get a warning letter.30 The exact provisions of the rule book are quotedsupra. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARD"rather jovial mood," and he and Kellum "passed the time of day," and that hefinally asked Kellum what the latter had been drinking; after Kellum denied he hadbeen drinking, he pressed Kellum's stomach, told him to exhale, and then stated,"I know you have been drinking, now tell me what"; Kellum then stated he was notgoing to lie about the matter, that he had a beer before he came to work; he (Lang-ford) then told Kellum there had been too many accidents in the plant, and directedhim to "hit the time clock and come back when you are in a condition to work;" hetold Schriver that Kellum admitted having a beer before reporting to work, and thathe had directed Kellum to check out and return when he was in condition to work.Langford further testified that after the last-mentioned conversation he reported toPlant Manager Rhoades that he found Kellumunder the influence,that Kellum hadadmitted it, and that he hadtold Schriveito tell Kellum to "punch out;" that Rhoadesregarded this as an "extreme violation," and directed that Kellum be terminated;and that when Kellum came to the plant the following Monday, he (Langford)terminated him.Plant Manager Rhoades testified that he was informed that Kellum had been senthome for "drinking on the job;" that he checked out the circumstances of Kellum"reporting to work under the influence," and instructed Langford to dischargeKellum.Rhoades admitted that the rule book was in effect at the time of thisincident, and that generally he is bound thereby, but stated that with regard tooffenses which he regards as too serious, naming specifically reporting for work underthe influence, he would not be governed by the rule book.Rhoades also admittedthat if an employee had a drink before reporting to work, but was, in the opinion ofmanagement, in full possession of his faculties, he would be permitted to continuewith his work.b.The discharge of Roger OmbergOmberg was hired March 12, and worked under the supervision of ForemanFlannigan.As set forth in section I, B, 1, a, hereof, Omberg was interrogated byLangford at the time of his hire concerning his views about Unions. IntroducingOmberg to Production Superintendent Shaw, Langford commented that he did notanticipate any trouble out of Omberg so far as unions were concerned. Just priorto the election Langford talked to Omberg on two occasions.On the first occasionLangford asked whether any of the prounion employees had talked to Omberg, andreceiving a negative reply, told Omberg to keep on his toes and watch out for them.The second occasion Langford asked Omberg to try to bring employee Stoker aroundto voting for the Company. Toward the end of the workday on May 29 (the dayfollowing the election), Omberg was discharged by Foreman Flannigan because hewas "not cleaningup fast enough."Omberg protested that his work had not there-tofore been criticized by Flannigan, but the latter insisted that he had to let Omberggo.According to Omberg, some 3 or 4 weeks after he started work, he askedFlannigan how he (Omberg) was doing, and that Flannigan replied, "fine."WhileOmberg admitted that fromtimeto time Flannigan would show him how to performhis work, his testimony that Flannigan never told him his work was unsatisfactorystandsundenied.Respondent contends that Omberg was terminated during his probationary periodbecause his work did not measure up to its required performance. Plant ManagerRhoades testified 31 that the foremen have a list of all probationary employees undertheir supervision, and from time to time review their work performance during theprobationary period; that as plant manager he spends at least half of his time in theplant observing employees at work; that his observation of Omberg convinced himthat the latter "was better at talking than he was at working;" that he discussed thiswith Flannigan, and when the latter agreed, he directed that Omberg be terminated.c.Alleged reduction of wage rate and changed duties of J. C. RiggsRiggshad worked in Respondent's shipping and receiving department for about 2years.Beginninga few days after his hire, he was permitted, from time to time,to operate the small forklift.For about a year prior to the events hereafter referredto, no employee other than Riggs operated the small forklift, but admittedly he wasnever classified as a "hoister."Riggs' rate of pay when he operated the small forkliftwas $2.17 per hour 32Riggs was among the shipping and receiving employees31ForemanFlannigan, who discharged Omberg, did not testify.82 Respondent follows the practice of assigning employees in this department to differenttasks which carry different rates of pay.However, for purposes of computing the com-pensation to be paid the employee,the highest rate applicable to any work performed ona particular day will be applied to all hours worked that day. CERTAIN-TEED PRODUCTS CORPORATION505addressed by Rhoades and Langford shortly before the election on May 28, as setforth in Section I, B, 1, b, above.On the day following the election (Friday, May 29),Riggs and other employees for the first time wore a union button at work.During the course of that day Anderson, an admitted supervisor, and Plant ManagerRhoades, from time to time watched Riggs perform his duties.The next workday(Monday, June 1), Riggs again wore a union button to work. Reporting for work,Riggs was directed by Foreman Shaddle to perform certain loading operations.Riggs prepared the forklift for operation and started with it to the area where thework was to be doneOn the way he was intercepted by fellow employee Lacy,and told by the latter that he (Lacy) had been directed to operate the forklift, andthat Riggs was to assist him by performing other loading operations.Riggs did asLacy told him. Since that time, and until the close of the hearing, Riggs has beenassigned to operate the forklift only about three times.When assigned to operatethe forklift, Riggs was paid $2.17 an hour; for all other work he was paid $1.94an hour.33The only testimony relating to Riggs which was offered by Respondent, is that ofForeman Shaddle who testified Riggs works in his department as a "laborer," in paygrade 1, for which the rate of pay is $1.97; that Riggs has been used for work inother pay grades, and when so assigned is paid at the rate for the job he performs.Shaddle did not deny that Riggs was the only employee that operated the small fork-lift for about a year prior to May 1964, nor did he give any reason for taking thatwork away from Riggs so suddenly after the election and Riggs' appearance in theplant wearing a union button.d.The discharge of Alton AllenAllen had worked for Respondent since October 1963.Respondent makes nocomplaint that his work performance was in any way inferior.As set forth in Sec-tionI,B, c, (i), above, Allen was interrogated by both Langford and Schriver withrespect tohis unionsympathies, and was questioned about the wearing of unionbuttons in the plant the day following the election.Late in June or early July, Allenwas scheduled to change from the day shift to the night shift 34 In view of theanticipated birth of his child early in July, Allen sought permission from Plant Super-intendent Reeves tocontinueon the day shift so that he might be available to takehis wife to the hospital when that became necessary.Reeves refused Allen's request,but did agree to furnish him with an unlisted night telephone number which his wifemight call should Allen be needed while at work.About 11:30 p.m., Tuesday, July 7, it became necessary for Allen to take his wifeto the hospital at Whitney, Texas, some 12 miles from Hillsboro, where Allen lived.Because he was due at work at midnight, and having no telephone at home, he droveby the home of fellow employee Ronnie Kennedy and asked the latter to adviseForeman Schriver that he (Allen) would not be at work that night, and the reasonfor his absence.35Following the birth of his child during the afternoon of Wednes-day, July 8, Allen remained at the hospital in Whitney, Texas, until about 6 p in., andthen returned to Hillsboro.He then went first to the home of his mother,36 wherehe spent a short time, and then went to a motel to confer with a Board agent andsign anaffidavit in connection with matters the latter was investigating.The timeAllen spent with the Board agent does not appear. From the motel, Allen testified,he went to his home, reaching there between 10 and 10:30 p.m., set two alarm clocksfor 11:30 p.m., and went to sleep.This was done according to Allen, to enable himto report for work at midnight.Allen testified that he slept through the alarms andcontinued to sleepuntilabout 7:30 or 8 a.m., Thursday, July 9, when he awakenedby his mother who had come to his home pursuant to a telephone call from Lang-ford asking that Allen come tosee him.Thereupon, Allen went to the plant wherehe was discharged by Production Superintendent Shaw.asThe findings in this paragraph are based on the uncontradicted and credited testi-mony of Riggs.34On the night shift Allen'swork schedule would be from midnight to 8 a.m.15There is a conflict in the testimony as to the delivery of the message.Kennedytestified that a few minutes after starting work at midnight,he told Schriver that Allenwould not be in because he had to take his wife to the hospital, and that Schriver statedthat Allenshould have called in. Schriver testified that he had no recollection ofKennedy speaking to him about Allen's absence.I find it unnecessary to resolve theconflict.38 Although his mother does have a telephone,he admittedly made no effort to callthe plant to explain or otherwise check on his absence from work. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to Shaw, he had been informed that Allen was, without permission,absent from work for 2 or 3 days, and that he asked Langford to try and find out ifAllen had quit; that when Allen came to the plant on July 9, he discharged Allenbecause the latter apparently did not care for his job if he would not take a fewminutes to telephone and explain the reason for his absence,37 Shaw admitted thatRespondent had rules relating to unexcused absences, but that he did not considerthem in discharging Allen.38e.The layoff of Bradshaw, Smith, and KnoxBradshaw, Smith, and Knox were hired on the same day (September 16, 1963),for the shipping and receiving department.Bradshaw and Knox admitted that whenthey were hired, Langford told them that the job was temporary and that there wasno assurance it would become permanent.39 Bradshaw and Smith attended the meet-ing addressed by Rhoades and Langford prior to the election.Knox, while aware ofthatmeeting, did not attend itKnox signed a union card and attended severalmeetings.Bradshaw apparently also signed a union card.On the day followingthe election Bradshaw and Knox, as well as other employees, came to work wearingunion buttons.40This was the first occasion any employee wore a union button inthe plant.Toward the end of that workday, Bradshaw, Smith, and Knox were toldby Shipping and Receiving Superintendent Shaddle that they were being laid off as ofthe end of that day for lack of work. It is undisputed that Bradshaw, Smith, andKnox had the least seniority of any employees in the shipping and receiving depart-ment, and that since their layoff no other employees have been hired for that depart-ment. It is also undisputed that on at least two occasions, when extra work in thedepartment developed, these employees were recalled and were employed until theextra work was completed.f.Alleged withholding of wage increases from specific employeesThe complaint alleges that during the period between July 10 and August 28,Respondent discriminatorily withheld and continues to withhold wage increases fromemployees Mills, Farquhar, Davison, Gordon, Broughton, and Holbert because they,or other employees joined or otherwise assisted the Union, and that Respondentthereby violated Section 8(a)(3) of the Act.This contention of the General Counselisapparently in addition to that referred to in section I, B, 2, b, hereof, withrespect to which it is contended that the general suspension of wage progression wasviolative of Section 8 (a)( 1) of the Act.Of the employees named above, only Farquhar and Gordon were called as wit-nesses.Farquhar testified that he received the increase due 3 months after his hire onFebruary 24, but did not receive the 6-month step increase normally due August 24.He apparently did not ask for or receive any explanation for Respondent's failureto grant the last-mentioned increase 41Gordon testified that he received the increasedue 3 months after his hire on January 16, but did not receive the 6-month increasenormally due on July 16. On two occasions he asked his foreman about the matterand was told that the raise could not be given at that time.No reason was given.Shortly thereafter Gordon was promoted to a higher pay grade. In addition to thisoral testimony, the General Counsel introduced a departmental seniority list, pre-pared by Respondent as of May 28, 1964, which shows the date of hire, classification,97 Shaw admitted that Allen explained that his absence on July 7, related to the birthof his child, which he (Shaw) would have probably excused, and that on July 8, he sleptthrough the alarm clock ; but that even under these circumstances Allen could have foundsome time to call the plant and explain his absence. Shaw also admitted that Allenclaimed he sent word about his absence through Kennedy, but he (Shaw)felt it wasAllen's responsibility to make certain the company was in fact informed concerning hisabsence.saThe rule book heretofore referred to, provides that for two unexcused absences in aperiod of 3 months, an employee will be given a written warning: the next unexcusedabsence will result in suspension for 3 days ; and a subsequent unexcused absence willresult in discharge.I do not consider this rule inconsistent with Shaw's requirement thatthe Company be informed by the employees of the absence, although unexcused, or be sub-ject to discharge.36 Smith did not testify.40 There is no evidence whether Smith also wore such a button or not41Langford,of course,testified that no merit increases were granted after the electionon May 28. CERTAIN-TEED PRODUCTS CORPORATION507pay grade, and step within the grade.42The exhibit also discloses that the 3-monthincrease from the entrance step to step 2, and the 6-month increase from step 2 tostep 3, are both automatic, subject only, I assume, to proper work performance.Asthe employees in question were on the payroll as of August 21, 1964, when Respond-ent prepared the aforementioned exhibit, the work performance of these employeeswas apparently satisfactory to Respondent.C. Conclusionary findingsOn the facts heretofore set forth, I find and conclude that Respondent violated theAct in the following particulars:1.The independent Section 8 (a) (1) violations(a)The interrogation of employees Gordon, Farquhar, and Omberg, at the timeof their hire, as to whether they had ever belonged to a union.(b)The conversation with employee Shaffer.(c)Langford's observing the contacts of Union Representative Shippey withRespondent's employees under the circumstances set forth in section I, B, 1, c, aboveThe credited testimony shows that Langford regularly, over a period of severalmonths, went to the guard room when Shippey appeared on the access road at shiftchange time.That he in fact was there to observe the contacts of the employees withShippey is indicated by the nose-thumbing incident, which, as stated, Langford didnot deny.Moreover, it is a little too pat that Langford's presence at the guardroomwas required virtually daily because of the necessity of leaving messages with theguards in order to insure the admission of new employees to the plant, in view of thefact that Langford could talk to the guards by telephone.Accordingly, I do notcredit Langford that his presence in the guardroom, under the circumstances detailedabove, wasonlyin connection with the performance of his duties, and that Shippey'spresence on the access road was a fortuitous circumstance which meant nothing tohim.On the contrary, on this record I find and conclude that Langford's presencein the guardroom was dictated by his intent and purpose of observing what employeesstopped to converse with Shippey.This factor, I believe, distinguishes this casefromSalant & Salant, Incoipoiated,92 NLRB 417, 446-447.(d)The statement made by Rhoades at the meeting with shipping and receivingemployees that a 10-cent iaise was in the making and might be effective by June 1.Under the circumstances this was a promise of benefit made to induce those employeesto withhold their support from the Union.(e)By the distribution of the "No Union Wanted" stickers to employees withthe request that they be displayed in their automobiles.The fact that employees weretold that display of the sticker was optional with them, and that such display wasnot required by Respondent, is immaterial.The critical fact is that Respondent placedthe employees in a position of having to declare themselves as either for or againsttheUnion.This constituted coercion proscribed by Section 8(a)(1) of the Act.Beiser Aviation Corporation,135 NLRB 399, 400, and cases there cited.(f)Langford's statement to Bradshaw, a Negro employee, to the effect that ifthe Union won the election, white employees could take the jobs of the Negroes, butNegroes could not get jobs held by white employees.This was clearly a threat toBradshaw's job security if the Union won the election,Atkins Saw Division, Borg-Warner Corporation,148 NLRB 949. For the same reason Schriver's statement toStoker and Vance Kellum, white employees, that a Negro might replace them if theUnion won the election, was a threat to their job security."The relevant portion of this exhibit shows with respect to these employees, thefollowing:EmployeeDate of Hire orSeniorityPay GradeStepMills-----------------------------------------1-13-6432Farquhar---------------------------------2-24-6432Davison-------------------------------------1-10-6422Gordon------------------------------------1-16-6422Broughton-----------------------------------1-28-6422Holbert--------------------------------------2-10-6422 508DECISIONSOF NATIONALLABOR RELATIONS BOARD(g) Schriver's statement to Stoker that Respondent had planned a wage increasefor June, but that with the Union now on the scene, the employees would have tostrike to get it, and the similar statement to employee Riley.(h) Langford's statement to employee Nelson that he had been warned aboutthe Union.(i)Langford's statements to employee Billy Kellum threatening to replace anyemployee that struck in support of the Union.(j)Schriver's interrogation of Vance Kellum as to how the latter felt about theUnion, and his statement to Kellum to the effect that the latter was liked by manage-ment, but that such would cease if Kellum supported the Union.(k)Langford's statements to employees Nelson, Allen, Kennedy, and Hunt thathe (Langford) was disappointed because employees Kennedy, Cordell, and Nelsonwere supporting the Union, and his request of Allen that the latter ask Kennedy howhe would like to again "shovel manure at Neuhoff's."(1) Schriver's statement to employee Kutscherousky that his wage increase andwage increases to other employees were being withheld because of the Union.(m) Schriver's statement to employee Allen that the toilet and water fountainprivileges of the employees had been revoked, and wage increases withheld becausethe employees had selected union representation.(n) Langford's statement to employee Allen that he (Langford) would "like ...to do something nice" for those employees that voted for the Company.(o)The revocation of the employees toilet and water fountain privileges.Anemployer is, of course, free to withhold such privileges from employees if his businessjudgment so dictates, provided the action is not taken because the employees have orindicate a desire to engage in activity guaranteed them by Section 7 of the Act.Onthe facts disclosed by record I am convinced, and so find, that Respondent took thisaction because a majority of the employees had voted in favor of the Union at theMay 28 election, and not, as Respondent contends, to guard against a possible show-down by reason of Shippey's Pluto Water publicity. Several factors lead me tothis conclusion.To begin with Shippey's circular referring to the use of Pluto waterisdated May 24-4 days prior to the election-and 5 or 6 days before Respondentput the new rules into effect. If Shippey's publicity called for action to avert apossible slowdown, it is difficult to understand why such action was not taken imme-diately, rather than after the results of the election became known. Secondly, thetiming of Respondent's action-a day or two after the election-particularly in viewof the statements by Langford and Schriver voicing their union animus in general,and their displeasure about the display of union buttons in the plant, in particular,strongly indicates that the decision to revoke toilet and water fountain privileges,was motivated by the desire to retaliate against the employees for having selectedunion representation.And finally there is the credited testimony of Allen thatSchriver told him that the action referred to was taken because the men voted forthe Union-testimony which Schriver did not deny when he testified as a witnessfor Respondent.(p)The general withholding of merit wage increases on and after May 28, 1964.,On the entire record I find and conclude that such withholding of wage increases wasin retaliation for the employees having selected the Union as their bargaining repre-sentative.I am led to this conclusion because (a) the strong union animus ofRespondent, hereinabove detailed, (b) the fact, as I have found, that the changein working conditions was for the same reason, and (c) the several statements bySchriver, hereinbefore set out, that Respondent's planned wage increases for June 1,were being withheld because of the advent of the Union.43Imust and do reject Respondent's contention that the continued operation of itswage plan would, because of the Union's certification and the fact that the partieswere bargaining, have been an unfair labor practice. InN.L.R.B. v. BenneKatz,d/b/a Williamsburg Steel Products Co.,369 U.S. 736, which Respondent relies uponin support of its position, the Supreme Court very carefully pointed out that theunilateralmerit increases granted in that case, would not have been violative hadthey been granted "in line with the Company's long-standing practice of granting ...merit reviews-in effect, were a mere continuation of the status quo...."All Section 8 (a) (1) allegations of the complaint not herein specifically found, Ishall recommend be dismissed, including the allegation that Respondent coerced fromitsemployees and submitted to the Board knowingly false statements.The onlyevidence in this record that could support this allegation, as I have found, was that43Rhodes made a similar statement to the shipping and receiving employees when headdressed them prior to the election.As set forth,p. 4, supra,his statement was that a10-cent raise was in the making and might be effective by June 1, if everything workedout right. CERTAIN-TEED PRODUCTS CORPORATION509taken from Moss, after Moss told Langford that while the documents did not "soundright, but I guess it [is] right." I am unable to conclude that in submitting such state-ment to the Board, Langford was submitting a statement that he knew was false.Accordingly, I find and conclude that the General Counsel has failed to prove thisallegation of his complaint.2.Conclusions as to Section 8(a) (3) allegationsa.Vance KellumThe issue on this aspect of the case is solely whether Respondent in fact dischargedKellum for intoxication on the job, as Respondent contends, or whether, as theGeneral Counsel contends, the discharge was because of Kellum's union activity,the alleged intoxication being a mere pretext seized upon to conceal the true reasonfor the discrimination against Kellum.Upon the record as a whole, I am convinced,and so find and conclude, that Kellum was discharged because of his support ofthe Union.The evidence shows that Kellum had, at the time of his discharge on May 29,worked for Respondent for more than 2 years.Respondent voiced no complaintabout Kellum's woik, attitude, or behavior during that period. In fact he was toldby Foreman Schriver that he was a satisfactory worker.The evidence also shows,as previously detailed, Schriver made several efforts just prior to the election todissuade Kellum from supporting the Union, threatening that he might be replacedby a Negro if the Union came in, and on the evening prior to the election, that his"partnership" with the Company would be "dissolved" if he continued his supportof the Union.The day following the election, when Kellum reported for work onthe 4 p.m. shift, he, with other employees, wore a union button in the plant forthe first time.44When Schriver assigned Kellum to work on equipment which he(Schriver) regarded as dangerous, he admittedly saw nothing to indicate that Kellummight not be in condition to perform those duties, and when he talked with Kellumsome 15 to 20 minutes later was unable to decide whether Kellum was unable toperform his duties properly and safely, and permitted the latter to work until Lang-ford made his check.And when asked to state what gave him the impression thatKellum might have been under the influence of intoxicants, Schriver made referenceto Kellum's "action of poking that badge [union button] out...."Even Langford,who talked with Kellum for a short period, and found the latter "jovial" was unableto satisfy himself as to Kellum's sobriety until he forced him to exhale. It was atthis point that Kellum admitted that he drank one beer before coming to work. Itis significant that both Langford and Schriver, in accordance with Respondent'srules,told Kellum to punch out and return the next workday when he would be in condi-tion to work. Schriver claims he did thisafterLangford told him that Kellumadmitted drinking one beer, andafterhe consulted the Company's rules and deter-mined that the penalty for intoxication on the job was discharge.45 It is significantalso, that when Langford reported the matter to Plant Manager Rhoades, he informedthe latter, not that Kellum had admitted drinking one beer, but that Kellum wasunder the influenceand admitted it, and that it was on the basis of this report thatRhoades concluded that Kellum should be discharged.Rhoades, however, testifiedthat it was reported to him that Kellum had beendrinking on the job;that wherepossible they try to talk to a man found drinking on the job, and for that reason hedirected Langford to send Kellum home with instructions to return the next workday,but after checking out the circumstances he concluded that Kellum's offense was muchtoo serious and directed Langford to discharge him.Rhoades admitted that gener-ally he is bound by the provisions of the rule book which Respondent issued, butthat he does not abide by it in matters that he considers too serious.Upon these facts, I can only conclude that Kellum's lack of sobriety, if such wasin fact lacking (and on that question I find it unnecessary to make any finding),was not the reason for his discharge, but that it was seized upon in an attempt tocover up the true motive, namely, to rid Respondent of a union adherent whom itunsuccessfully sought to dissuade from supporting the Union. I so find and conclude.b.Roger Om bergWith respect to this employee I also find and conclude that the General Counselhas made outa prima faciecase which Respondent failed to refute.That Langford44Langford's statements to Allen, Kennedy, and Hunt, and Schriver's statement to.Kellum, above detailed,plainly reflects Respondent'shostile reaction to the appearanceof the union buttons in the plant.4c In fact the rules provide for discharge only for a third such offense. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDregarded Omberg as among those employees who would be opposed to the Union,isclear from his remarks to Shaw, and his subsequent remarks to Omberg. It isuncontroverted that during the approximately 80 days that Omberg worked forRespondent,he was never told by any superior that his performance was unsatis-factory, nor was his work ever criticized.Not until the day following the election,when his union adherence was revealed, was he told that he was "not cleaning upfast enough,"and that he was being discharged for that reason.Rhoades' generaltestimony that Omberg's work was deficient because he"was better at talking thanhe was at working,"46 is, I find and conclude,insufficient to refute theprima faciecase established by the evidence adduced by the General Counsel.Moreover, Ideem it significant that Flannigan,Omberg's foreman,theman best qualified tospeak with respect to Omberg'swork performance,was not called as a witness byRespondent,nor was the failure to call him explained.As the Supreme Court saidinInterstateCircuit V.United States,306 U.S. 208,266: "The production ofweak evidence when strong is available can lead only to the conclusion that thestrong would have been adverse."c.J. C. RiggsThe facts set forth in section I, B, 3, c, above,plainly establisha prima faciecasethat the change in Riggs' duties and the resultant reduction in his compensation wasdiscriminatorily motivated,and I so find and conclude. The fact that Riggs was theonly employee to operate the small forklift for approximately a year, and that hewas taken off that work, with the resultant loss of pay,immediately following theUnion's victory at the election and Riggs'wearing the union button in the plant,when considered in the light of Respondent's union animus disclosed by this record,admits of no other conclusion,particularly in view of Respondent's failure to giveany explanation or justification for its conduct.d.Alton AllenOn the facts surrounding Allen's discharge on July 9, set forth above,I find andconclude that the General Counsel has failed to prove that such discharge was forreasons other than cause.Although Allen was,prior to the election,interrogatedabout his union activity,and the day following the election was the subject to Lang-ford's remarks about the wearing of union buttons,no action was taken by Respond-ent against him between approximately May 29, and his discharge on July 9.Thecircumstances surrounding Allen's discharge were, as distinguished from those whichbrought about Kellum's discharge,entirely of his own making.Whether one regardsRespondent's position as reasonable or unduly harsh,itwas certainly a position whichRespondent was entitled to take,and I find the General Counsel's proof insufficientto establish that such position was a pretext.Accordingly,I shall recommend dismissal of this allegation of the complaint.e.Bradshaw,Smith, and KnoxI find and conclude that the General Counsel has failed to establish that the layoffof Bradshaw,Smith, or Knox was discriminatorily motivated.As set forth above,these men were all hired on the same day, and were the most junior employees intheir department.They were admitted hired as temporary employees because of thevolume of work then available,and were told that there was no assurance that theiremployment would be permanentThere is no evidence to impeach that offered byRespondent that these men were laid off for lack of work; that no one was hired toreplace them;and that on several occasions,when extra work became available theywere recalled and were permitted to work until the workload again leveled offWhile it may be suspicious that these layoffs occurred on the day following the elec-tion,when they and other employees first wore union buttons in the plant,suspicionis not a sufficient substitute for proof.Accordingly,I shall recommend that the complaint be dismissed insofar as italleges that the layoff of Bradshaw,Smith, and Knox was discriminatorily motivated.f.The withholding of wage increases from specific employeesOn the evidence set forth in section I, B, 3, f, above, I find that Respondent with-held automatic increases from employees Mills, Farquhar,Davison,Gordon, Brough-ton, and Holbert, because its employees had eneaged in activities protected by Section7 of the Act, as alleged in the complaint.The evidence adequately demonstratesseUnder the most favorable interpretation of Rhoades'testimony,he only observedOmberg about half of his working time. CERTAIN-TEED PRODUCTS CORPORATION511that on varying dates in July and August 1964, each of the six employees abovereferred to became entitled to an automatic step increase which Respondent admitsthey did not receive by reason of its suspension of the operation of the wage progres-sion plan immediately following the election on May 28.As I have heretofore foundthat the aforesaid suspension was in retaliation for the employees having selectedunion representation,it follows that Respondent's conduct in withholding the auto-matic step increases from the aforesaid employees,constituted discrimination againstthem regarding a condition of their employment,and discouraged membership intheUnion, in violation of Section 8(a)(3) and (1) of the Act. I so find andconclude.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:II.THE REMEDYHaving found that Respondent engaged in unfair labor practices as heretoforeset forth,itwill be recommended that it cease and desist therefrom and take affirma-tive action,set forth below, found necessary and designed to effectuate the policiesof the Act.Having found that Respondent interfered with, coerced,and restrained its employ-ees in the exercise of rights guaranteed by Section 7 of the Act-the basic purposethe Act was designed to achieve-I conclude from the totality of the conduct hereinfound, and in light of Respondent'sprior violations,that Respondent should, and Iso recommend,be required to cease and desist from in any manner interfering with,restraining, or coercing its employees in the exercise of rights guaranteed to themby Section 7 of the Act.N.L R.B. v. Entwistle Mfg. Co.,120 F. 2d 532 (C.A. 4);California Lingerie Inc.,129 NLRB 912, 915Having found that Respondent discriminatorily discharged Vance Kellum andRoger Omberg,and discriminatorily changed the duties and reduced the compensa-tion of J. C. Riggs,itwill be recommended that Respondent offer to each of them,immediate,full,and unconditional reinstatement to his former or substantiallyequivalent position,without prejudice to his seniority or other rights,privileges, orworking conditions,and make each of them, as well as James C. Mills,Travis E.Farquhar, William S. Davison, Jerry W. Gordon, James W. Broughton, and Jesse R.Holbert who, as heretofore found, were discriminatorily deprived of wage increasesdue them, whole for any loss of earnings they suffered by reason of the discriminationagainst them,by paying to each a sum of money equal to the amount he would haveearned from the date of the discrimination against him until such discrimination hasbeen fully eradicated,less his net earnings during the period of such discrimination.Backpay with interest at the rate of 6 percent per annum,shall be computed in themanner set forth in F.W Woolworth Company,90 NLRB 289, andIsis Plumbing &Heating Co.,138 NLRB 716.CONCLUSIONS OF LAW1.Respondent is anemployer withinthe meaning of Section2(2) of the Act, andis engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.The Unionis a labor organizationwithinthe meaning of Section2(5) of the Act.3.By the conduct referredto in sectionI,C, 1, paragraphs (a) through (p),hereof,Respondent interfered with, restrained,and coerceditsemployees in theexerciseof rightsguaranteedto them by Section 7 of the Act, and thereby engagedin and is engaging in unfairlaborpractices within the meaningof Section8(a)(1)of the Act.4.By the conduct referredto in sectionI,C, 3, a, b, c, and f, above,Respond-ent discriminated against employeesin regard to theirtenure ofemployment, andterms and conditionsthereof, todiscouragemembership in the Union, and therebyengaged in and is engaging in unfairlabor practices within themeaning of Section8(a)(3) and(1) of the Act.5.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section2(6) and (7) of the Act.6.Except to the extent that violationsof the Act have been specificallyfound, asabove set forth, theGeneralCounsel has failedto establishby a preponderance ofthe evidence the remaining allegations of the complaint herein, and it will be recom-mendedthatsaid complaint be, to that extent,dismissed.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and theentire record in the case,and pursuant to Section 10(c) of the National Labor Rela- 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDtionsAct, as amended, it is recommended that Respondent, Certain-Teed ProductsCorporation, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating employees as to their membership in, views about, oractivities on behalf of, United Stone and Allied Products Workers of America, AFL-CIO, or any other labor organization, or directly or by implication promise benefitsto any employee for ceasing to assist or support the aforesaid Union or any otherlabor organization.(b)Distributing to employees and requesting that they display stickers or otherinsignia indicating that employees do not want a union, or otherwise requiringemployees to declare themselves as for or against any union.(c)Telling white employees that they may be replaced by Negroes, or Negroemployees that they may be replaced by whites, if a union is selected as the repre-sentative of its employees.(d)Telling employees that a wage increase had been decided upon, but because aunion is on the scene, employees would have to strike to get it, or any other statementof similar import.(e)Threatening to replace any employee who engaged in a strike in support of theUnion, or any statement of similar import.(f)Telling employees that management is disappointed in them because of theirdisplay of union buttons or other support of any union, or any statement of similarimport(g)Telling employees that it would like to do something nice for those who votedagainst the Union, or making any other statement of similar import.(h)Revoking or withholding toilet or water fountain privileges from employees,withholding wage increases from employees, or changing any other term or conditionof employment, because they select a bargaining representative, or engage in anyother activity protected by Section 7 of said Act.(i)Engaging in surveillance of its employees, or in any conduct which can reason-ably be calculated to convey to its employees the impression that their union activitiesare under surveillance.(j)Discouraging membership in the aforesaid Union, or any other labor organiza-tion of its employees, by discriminatorily discharging, or changing any terms or con-dition of employment, or in any other manner discriminating against any employeein regard to hire, tenure, or any term or condition of employment.(k) In any manner interfering with, restraining, or coercing employees in theexercise of their right to self-organization, to form, join, or assist labor organizations,to bargain collectively through representatives of their own choosing, and to engage inother concerted activities for the purposes of collective bargaining or other mutual aidor protection, or to refrain from any and all such activities.2.Take the following affirmative action found necessary to effectuate the policiesof said Act:(a)Offer to Vance Kellum and Roger Omberg immediate, full, and unconditionalreinstatement to their former or substantially equivalent positions, and forthwithrestore J. C. Riggs to the same or a substantially equivalent position held by him onMay 28, 1964, without prejudice to their seniority or other rights, privileges, or work-ing conditions.(b)Make whole Vance Kellum, Roger Omberg, J. C. Riggs, James C. Mills, TravisE. Farquhar, William S. Davison, Jerry W. Gordon, James W. Broughton, and JesseL. Holbert for any loss of earnings they may have suffered, severally, in the mannerset forth in the section hereof entitled "The remedy."(c)Notify Vance Kellum and Roger Omberg, if they, or either of them is presentlyserving in the Armed Forces of the United States of their right to full reinstatementupon application in accordance with the Selective Service Act and the UniversalMilitary Training and Service Act of 1948, as amended, after discharge from theArmed Forces.(d) Preserve and, upon request, make available to the National Labor RelationsBoard or its agents, for examination and copying, all payroll records, social securityrecords, timecards, personnel records and reports, and all other records necessary oruseful to determine or compute the amount of backpay due, as herein provided.(e)Post at its plant in Hillsboro, Texas, copies of the attached notice marked"Appendix." 47Copies of said notice, to be furnished by the Regional Director for47 In the event this Recommended Order be adopted by the Board, the words "a Decisionand Order"shall be substituted for the words, "the Recommended Order of a Trial Exam-iner" in the notice. In the further event that the Board's Order be enforced by a decreeof a United States Court of Appeals, the words, "a Decree of the United States Courtof Appeals,Enforcing an Order" shall be substituted for the words,"a Decision and Order". CERTAIN-TEED PRODUCTS CORPORATION513Region 16 of the Board (Fort Worth, Texas), shall, after being signed by an author-ized representative of Respondent, be posted by Respondent immediately uponreceipt thereof, and be maintained by it for a period of 60 consecutive days from thedate of posting, in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by any other material.(f)Notify the said Regional Director for Region 16, Fort Worth, Texas, inwriting, within 20 days from the date hereof, what steps Respondent has taken tocomply herewith 4sIf this Recommended Order be adopted by the Board, this provision shall be modifiedto read: "Notify said Regional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT coercively interrogate employees as to their membership in,views about, or activities on behalf of, any union, or directly or by implicationpromise benefits to any employee for ceasing to assist or support any union.WE WILL NOT distribute to or ask employees to display any sticker or otherinsignia indicating that our employees do not want a union, or otherwise requireemployees to declare themselves as for or against any union.WE WILL NOT tell our white employees that they may be replaced by Negroes,or our Negro employees that they may be replaced by whites, if our employeesselect union representation.WE WILL NOT tell our employees that a wage increase had been decided upon,but becausea union ison the scene employees will have to strike to get such wageincrease, or make any statement of similar import.WE WILL NOT threaten our employees with replacement if they engage in astrike in support of any union, or make any statement of similar import.WE WILL NOT tell our employees that we are disappointed in them becausethey display union buttons, or otherwise indicate their support of any union, ormake any statement of similar import.WE WILL NOT tell our employees that we would like to do something nice forthose who vote againsta union inany election that may be held among ouremployees, or make any statement of similar import.WE WILL NOT revoke or withhold toilet or water fountain privileges, or wageincreases from our employees, or change any other term or condition of employ-ment, because our employees select aunionto represent them, or because theyengage in any other union activity which is protected by law.WE WILL NOT engage in surveillance of our employees, nor in any conductwhich can reasonably be calculated to convey to our employees the impressionthat theirunionactivities are under surveillance.WE WILL NOT discriminate in the hire, tenure, or any term or condition ofemployment of our employees to encourage or discourage membership in anyunion.WE WILL offer Vance Kellum and Roger Omberg immediate, full, and uncon-ditional reinstatement to their former or substantially equivalent positions, andrestore J. C. Riggs to the same or a substantially equivalent position held by himon May 28, 1964, without prejudice to their seniority or other rights, privileges,and working conditions.WE WILL make whole Vance Kellum, Roger Omberg, J. C. Riggs, James C.Mills,Travis E. Farquhar, William S. Davison, Jerry W. Gordon, James W.Broughton, and Jesse R. Holbert for any loss of earnings they may have sufferedby reason of the discrimination against them.WE WILL NOT interfere with, restrain, or coerce our employees in the exerciseof their right to self-organization, to form labor organizations, to join or assistthe above-named union or any other labor organization of our employees, tobargain collectively through representatives of their own choosing, or to engagein other concerted activities for the purposes of mutual aid, or to refrain fromany and all such activities.796-027--6t3---vol. 153-34 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become, remain, or refrain from becoming or remain,ing members of any labor organization.CERTAIN-TEED PRODUCTS CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify Vance Kellum and Roger Omberg if presently serving inthe Armed Forces of the United States of their right to full reinstatement upon appli-cation in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, SixthFloor,Meacham Building, 110 West Fifth Street, Fort Worth, Texas, Telephone No.Edison 5-4211, Extension 2131, if they have any question concerning this notice orcompliance with its provisions.Metropolitan Life Insurance CompanyandInsurance WorkersInternationalUnion,AFL-CIO.CaseNo. 7-CA-4636(2).June 25, 1965DECISION AND ORDEROn March 16,1965, Trial Examiner Sidney Sherman issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices and rec-ommending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner as modified herein.I The first two dates referred to in footnote 4 of the Trial Examiner's Decision shouldread, respectively, "November 28, 1962" and "August 1963".The Respondent urges us to overrule the Trial Examiner's findings that District Man-ager Speyer interrogated applicant Nunnally on December 12, 1963, about his union activityand told him that he would not be rehired by Respondent if he had signed a union card.As the Respondent correctly points out, the Trial Examiner's summarization of Speyer'stestimony regarding this interview is, in one respect, not wholly in accord with the record.In view, however, of the weight given by the Trial Examiner to demeanor considerationsin his decision to credit Nunnally, whose testimony he considered "forthright and circum-stantial,"we do not find this minor factual discrepancy to be of sufficient importance towarrant overruling the Trial Examiner on this point.Standard Dry Wall Products, Inc.,91 NLRB 544, enfd. 188 F.2d 362(C.A. 3).153 NLRB No. 52.